DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/23/2022 and 02/25/2022 was filed after the mailing date of the Final Rejection on 09/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-21 are pending in this application.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

6.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,666,992. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant Application 
US 10,666,992
1. A computer-implemented method, comprising: 
generating multiple sets of encoded chunks for a source video sequence, wherein each set of encoded chunks corresponds to a different shot sequence included in the source video sequence; 
performing one or more convex hull operations across a first set of data points associated with a first set of encoded chunks to generate a first convex hull that includes a first subset of data points that are optimized across at least two metrics., wherein the first set of encoded chunks is included in the multiple sets of encoded chunks and corresponds to a first shot sequence; computing a first slope value between two data points included in the first convex hull; comparing the first slope value to a second slope value, wherein the second slope value is computed between two data points included in a second convex hull generated for a second shot sequence; and including a first encoded chunk from the first set of encoded chunks in a final encoded version of the source video sequence based on the first slope value having a greater magnitude than the second slope value.
1. A computer-implemented method, comprising: 
generating multiple sets of encoded chunks for a source video sequence, wherein each set of encoded chunks corresponds to a different shot sequence included in the source video sequence; 
generating, for a first set of encoded chunks, a first set of data points based on the first set of encoded chunks; 
performing, for the first set of data points, one or more convex hull operations across the first set of data points to compute a first subset of data points that are optimized across at least two metrics; computing a first slope value between a first data point included in the first subset of data points and a second data point included in the first subset of data points; comparing the first slope value against one or more other slope values to select a final slope value, wherein each of the one or more other slope values is computed in association with a different set of encoded chunks; and determining that a first encoded chunk included in the set of encoded chunks associated with the final slope value should be included in a final encoded version of the source video sequence.


	Regarding Claim 1, as can be seen from the table above, all the limitations in instant application is contained in the patent claim 1, thus application claim 1 is anticipated by the patent claim 1.
	Claims 11 and 21 are also rejected based on the same grounds as are anticipated by patent claims 11 and 21 respectively.
	Remaining dependent Claims 2-10 and 12-20 are also rejected based on the dependency.

Allowable Subject Matter
7.	Claims 1-21 will be allowed if Obvious Double Patenting (ODP) is overcome by filing Terminal Disclaimer.

Response to Arguments
8.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of new grounds of rejection.

Conclusion
9.	Claims 1-21 are rejected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426